Case: 17-136    Document: 14     Page: 1   Filed: 11/15/2017




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       In re: DECA INTERNATIONAL CORP.,
                       Petitioner
                ______________________

                        2017-136
                 ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Southern District of Missis-
sippi in No. 3:10-cv-708-TSL-RHW, Senior Judge Tom S.
Lee.
                 ______________________

                     ON PETITION
                 ______________________

   Before TARANTO, CHEN, and HUGHES, Circuit Judges.
TARANTO, Circuit Judge.
                        ORDER
     DECA International Corp. petitions for a writ of man-
damus that would direct the United States District Court
for the Southern District of Mississippi to dismiss the case
for improper venue. Specifically, DECA argues that the
district court clearly abused its discretion in determining
that its venue defense had been waived and that the
Supreme Court’s decision in TC Heartland LLC v. Kraft
Foods Group Brands LLC, 137 S. Ct. 1514 (2017), did not
Case: 17-136      Document: 14      Page: 2    Filed: 11/15/2017



2                               IN RE: DECA INTERNATIONAL CORP.




constitute an intervening change of law.            SkyHawke
Technologies, LLC, opposes.
     We recently held that the Supreme Court’s decision in
TC Heartland effected a relevant change of law and, more
particularly, that failure to present the venue objection
earlier did not come within the waiver rule of Federal
Rule of Civil Procedure 12(g)(2) and (h)(1)(A). In re Mi-
cron, No. 17-138 (Fed. Cir. Nov. 15, 2017). In light of that
decision, we deem it the proper course here for DECA to
first move the district court for reconsideration of its order
denying the motion to dismiss. We therefore deny the
petition for a writ of mandamus. Any new petition for
mandamus from the district court’s ruling on reconsidera-
tion will be considered on its own merits.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                     FOR THE COURT

                                     /s/ Peter R. Marksteiner
                                     Peter R. Marksteiner
                                     Clerk of Court
s24